Mf. J5 • tttes ^y
                                                                                           FILED IN
                                                                                    14th COURT OF APPEALS
                                                                                        HOUSTON. TEXAS
                              CAUSE NO.            15-CV-0096
                                                                                       SEP 3 0 2015
GERALD LEE RICKS,                             §                 IN THE IjlfiMRSSQPHgeofc'PRINE
          Plaintiff                                                            l           CLERK
                                              §
vs.                                                             405TH DISTRICT COURT

SUZANNE    S.   RADCLIFFE
                Defendant                     §                GALVESTON COUNTY, TEXAS


                               DOCKETING STATEMENT


1.    Plaintiff,       Gerald          Lee         Ricks,       files               this   docketing

statement pursuant to Texas Rules of Appellate Procedure 32.

2. Plaintiff,         Gerald      Lee         Ricks'         TDCJ     Id. #1049115;                3001

South Emily Drive,         Beeville, Texas 78102.

3. The    Notice      of   Appeal was filed on September 23, 2015,                                    in

the 405th District Court,                Galveston County, Galveston, Texas

77551.


4. The     trial       court       judge           was        the     Honorable            Michelle

Slaughter. The        Court      signed           Defendant's         Motion For              Summary

Judgement       on   6-15-2015. Thereafter,                     plaintiff               filed       his

first    Motion      For   New    Trial           on    06-2-2015. The                Court    denied

said motion on 07-27-2015.

5.    Defendant        then      filed    its            Motion       For            Sanctions       on

07-09-2015. The        Court      granted              the   defendant's               Motion       For

Sanctions       on    07-27-2015.         Plaintiff             then       filed        his   second

Motion    For    New Trial        on     08-26-2015. The                  Court        denied      said

motion on 09-04-2015.

6. The     party      involved           in       this       action       is        Suzanne   Schwab

Radcliffe. Suzanne          Schwab            Radcliffe             was            represented      by
Mr. Kenneth      D. McConnico,           830 Apollo.Street,                        Houston,     Texas

77058.
7.   Plaintiff       sued     defendant       for    Intentional         Infliction      of

Emotional Distress, Conspiracy/Breach                     of    Fiduciary        Duty   and

Conspiracy/Interference With Child Custody.

8. This     appeal     does    not    require       any    type    of    priority from

the Court of Appeals.

9. Plaintiff will not request                 the    Reporter's         Record    and the

trial was not electronically recorded.

10. The Court Reported is Mary Piper.

11. Plaintiff        does     not    intend    to see any type            of   ancillary

relief while the appeal is pending.

12. There was no affidavit of indigence filed in this case.

13. No supersedes bond was filed.




                                        Mr.    Gera:
                                        Plaintiff Pro Se


                            CERTIFICATE       OF    SERVICE


      I,    Gerald      Lee    Ricks,     certify         and   verify     a     true   and

correct    copy   of    the    foregoing           was    served    on    counsel       for

defendant    at: Mr.     Kenneth D. McConnico, Attorney-At-Law,                         830

Apollo Street, Houston, Texas              77058,         by delivering same, via

U.S. mail, postage prepaid. Executed on this the 27th day of
September 2015.



                                        Mr. Gerald Lee
                                        Plaintiff Pro Se